DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25–26, 31–32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 25, this claim recites "the diameter" in line 3. This limitation lacks antecedent basis.
Regarding claim 26, the phrase "preferably of 1.25 mm" renders the claim indefinite because it is unclear whether the limitations following the phrase, e.g., "of 1.25 mm" are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 31, this claim recites "the noncircular cross-section" in lines 3 – 4. While antecedent basis exists for this idea in claim 30, no antecedent basis exists for this limitation in claim 31.
With respect to claim 31, this claim recites "the axial length x1 of the joining path" in lines 6 – 7. While antecedent basis exists for an axial length x1 in  claim 25, claim 31 lacks antecedent basis for this limitation will.
	With respect to claim 32, this claim recites "each of the channel plates comprising first channels and second channels" and "the number of channels per channel plate being constant or increasing and downstream direction" is indefinite. One of ordinary skill in the art is unable to ascertain what the least number of first channels or second channels are present in in each channel plate. Does each plate have at least two first channel and at least two second channels? Further, one of ordinary skill in the art is unable to ascertain which channels the recitation of "the number of channels" intends to reference. Lastly, the recitation of "the number" lacks antecedent basis.
Claims 33 – 36 are rejected for the same reasons via their dependency on claim 32.
	With respect to claim 34, the recitation of "the one of the channel plates" and "the most downstream position" in line 2 lacks inosine basis.
	Claim 35 is rejected for the same reasons via its dependency on claim 34.
	With respect to claim 34, this claim recites "each of the heating channels further comprising an extrusion opening" (plural extrusion openings) in lines 8 – 9 and, thereafter, recites "the extrusion opening" (singular extrusion openings) in line 9. One of ordinary skill in the art is unable to ascertain which of the plural extrusion openings the recitation of "the extrusion opening" in line 9 intends to reference.
	Claim 35 is rejected for the same reasons via its dependency on claim 34.
	With respect to claim 35, this claim recites "the heating channel" in line 1 and "the dual-channel nozzle" in line 2. Like the rejection immediately above, one of ordinary skill in the art is unable to ascertain which of the plural heating channels (see the plural heating channels in claim 34's lines 8 – 9) and the plural dual-channel nozzles (see claim 32's "comprising at least two of the dual-channel nozzle" in lines 1–2), the limitations at issue are intended to reference.
	As to claim 39, the recitation of "the joining path being sized and shaped for forming, in response to simultaneously receiving the core polymer component from the inner channel and the cladding polymer component from the outer channel, the contact layer by a stable turbulent flow between the core polymer component and the cladding polymer component" is indefinite because it attempts to structurally narrow the size and shape of the joining path by functional language which dependent on undefined variables. The relationship between stable turbulent flow and laminar flow is a known relationship, e.g., defined by Reynolds number. This relationship can be defined as:

    PNG
    media_image1.png
    255
    776
    media_image1.png
    Greyscale

(screenshot from https://en.wikipedia.org/wiki/Reynolds_number). The point being is that Applicant is attempting to claim a variable like "L" above but "L" may result in turbulent flow in one liquid or one flow rate but not another liquid or another flow rate. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 27–29, and 37–40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATOSHI US Patent No. 3725192.
As to claim 24, SATOSHI discloses a coextrusion head for manufacturing a bicomponent polymer fiber (See Figures 12 and 14), the coextrusion head comprising:
a first inlet (5) for receiving a core polymer component, a second inlet (6)for receiving a cladding polymer component, and a dual-channel nozzle, the dual-channel nozzle (Figures 12 and 14 ) comprising an inner channel (10) and an outer channel (O) encompassing the inner channel, the inner channel being in hydraulic connection with the first inlet (Figures 12 and 14 ), the outer channel being in hydraulic connection with the second inlet (Figures 12 and 14 ), the dual-channel nozzle further comprising a joining path (the tapered length between the line below 10 and 12), the joining path establishing a hydraulic connection between the inner channel, the outer channel, and a nozzle outlet (12) of the dual- channel nozzle (Figures 12 and 14), the joining path being adapted for bringing the core polymer component and the cladding polymer component into contact with each other such that a contact layer is formed between the core polymer component and the cladding polymer component in response to simultaneously receiving the core polymer component from the inner channel and the cladding polymer component from the outer channel (Figures 12 and 14 ), the contact layer comprising a mixture of the core polymer component and the cladding polymer component (Figures 12 and 14 ). 
As to claim 27, SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses the joining path being confined by a conical taper of the dual-channel nozzle (Figures 12 and 14). 
	As to claim 28, SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses  the joining path having a circular cross section (Figures 12 and 14). 
As to claim 29, SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses further comprising an extrusion opening (Figure 12's 14) and a coextrusion path (13), the coextrusion path establishing a hydraulic connection between the nozzle outlet (12) and the extrusion opening (Figure 12), the coextrusion path being adapted for simultaneously receiving the core polymer component (7:10–30), the cladding polymer component and the contact layer from the nozzle outlet such that a coextruded polymer strand is formed in the coextrusion path (7:10–40), the coextruded polymer strand comprising a core, a cladding encompassing the core, and the contact layer interfacing the core and the cladding (Figure 9–10). 
As to claim 37, SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses the dual-channel nozzle being adapted for working temperatures between 180 and 270 °C (14:34–57). 
As to claim 38, SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses the dual-channel nozzle being an exchangeable part (Figures 12 and 14).
As to claim 39, SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses the joining path being sized and shaped for forming, in response to simultaneously receiving the core polymer component from the inner channel and the cladding polymer component from the outer channel, the contact layer by a stable turbulent flow between the core polymer component and the cladding polymer component (Figures 12 and 14 arrive at this indefinite limitation).
As to claim 40, SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses the inner channel and the outer channel having a circular cross section (Figure 12 and 14), the inner channel comprising a terminal section of constant diameter opening out into the joining path (Figure 12 and 14), the outer channel surrounding the terminal section of the inner channel concentrically and with a constant diameter (Figure 12 and 14).
Claim(s) 24, 27–29, and 37–40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM KR 100990991 (made of record by the Applicant on 04/23/2020 and with reference being made to the attached machine translation). 
	As to claim 24, KIM discloses a coextrusion head for manufacturing a bicomponent polymer fiber, the coextrusion head comprising 


    PNG
    media_image2.png
    433
    456
    media_image2.png
    Greyscale

(reproduction of KIM's Figure 3) a first inlet for receiving a core polymer component (120; see generally page 6 of the attached machines translation), a second inlet for receiving a cladding polymer component (140) , and a dual-channel nozzle (Figure 3), the dual-channel nozzle comprising an inner channel (portion of 100 associated with 120) and an outer channel (portion of 100 associated with 140) encompassing the inner channel (Figure 3), the inner channel being in hydraulic connection with the first inlet (Figure 3), the outer channel being in hydraulic connection with the second inlet (Figure 3), the dual-channel nozzle further comprising a joining path (300; this structure similar to the Applicant's joining path illustrated in figure 1 at 106), the joining path establishing a hydraulic connection between the inner channel, the outer channel, and a nozzle outlet (tip of 120; this structure is similar to the Applicant's Nozzle outlet illustrated at 108) of the dual- channel nozzle (Figure 3), the joining path being adapted for bringing the core polymer component and the cladding polymer component into contact with each other such that a contact layer is formed between the core polymer component and the cladding polymer component in response to simultaneously receiving the core polymer component from the inner channel and the cladding polymer component from the outer channel (Figure 3), the contact layer comprising a mixture of the core polymer component and the cladding polymer component (Figure 3 is capable of meeting this limitations). 
	 As to claim 27, KIM discloses the coextrusion head of claim 24.
	KIM further discloses the joining path being confined by a conical taper of the dual-channel nozzle (Figure 3). 
	As to claim 28, KIM discloses the coextrusion head of claim 24.
	KIM further discloses the joining path having a circular cross section (Figure 3). 
	As to claim 29, KIM discloses the coextrusion head of claim 24.
	KIM further discloses further comprising an extrusion opening (210) and a coextrusion path (230), the coextrusion path establishing a hydraulic connection between the nozzle outlet and the extrusion opening (Figure 3), the coextrusion path being adapted for simultaneously receiving the core polymer component, the cladding polymer component and the contact layer from the nozzle outlet such that a coextruded polymer strand is formed in the coextrusion path (Figure 3), the coextruded polymer strand comprising a core, a cladding encompassing the core, and the contact layer interfacing the core and the cladding (Figure 3). 
As to claim 37, KIM discloses the coextrusion head of claim 24.
	KIM further discloses the dual-channel nozzle being adapted for working temperatures between 180 and 270 °C (page 7 near line 270). 
As to claim 38, KIM discloses the coextrusion head of claim 24.
	KIM further discloses the dual-channel nozzle being an exchangeable part (Figure 3).
	As to claim 39, KIM discloses the coextrusion head of claim 24.
	KIM further discloses the joining path being sized and shaped for forming, in response to simultaneously receiving the core polymer component from the inner channel and the cladding polymer component from the outer channel, the contact layer by a stable turbulent flow between the core polymer component and the cladding polymer component (Figure 3). 
	As to claim 40, KIM discloses the coextrusion head of claim 24.
	KIM further discloses the inner channel and the outer channel having a circular cross section (Figure 3), the inner channel comprising a terminal section of constant diameter opening out into the joining path (portion of Figure 3 that is consistent with the Applicant's joining path illustrated at 102 in Figure 1), the outer channel surrounding the terminal section of the inner channel concentrically and with a constant diameter (portion below 140 and above 200). 
	 Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATOSHI US Patent No. 3725192.
As to claim 43, SATOSHI discloses a coextrusion system, comprising the coextrusion head according to claim 24 (see rejection of claim 24), a first feeder for feeding the core polymer component through the first inlet (Figure 7, A or B), and a second feeder (Figure 7, A or B) for feeding the cladding polymer component through the second inlet. 
Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM KR 100990991 (made of record by the Applicant on 04/23/2020 and with reference being made to the attached machine translation).
As to claim 43, KIM discloses a coextrusion system, comprising the coextrusion head according to claim 24 (see rejection of claim 24 above).
	KIM further discloses a first feeder (portion associated with 120) for feeding the core polymer component through the first inlet, and a second feeder (portion associated with 140) for feeding the cladding polymer component through the second inlet. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25–26, 31, and 41–42 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM KR 100990991 (made of record by the Applicant on 04/23/2020 and with reference being made to the attached machine translation).
As to claim 25, KIM discloses the coextrusion head of claim 24. 
 	KIM further discloses the inner channel having a circular cross section (Figure 3), the joining path having an axial length xl (portion of 300 extending from taper to tip of 300) between the nozzle outlet (tip of 300) and the inner channel (Figure 3).
KIM's axial length xl appears to be very nearly 3 to 7 times the diameter of the inner channel.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at KIM's axial length xl to be 3 to 7 times the diameter of the inner channel when attempting to manufacture the structure of Figure 3 for the benefit of and nonwoven fabric be made of composite fibers with superior strength (as taught by KIM at page 9). Additionally, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the limitation as an obvious change in size or shape of the axial length (see MPEP 2144.04(IV)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
	As to claim 26, KIM discloses the coextrusion head of claim 24. 
	KIM further discloses that the inner channels has a circular cross section with diameter (Figure 3's inner channel diameter illustrated between 120 and 300)
KIM fails to explicitly disclose the inner channel having a circular cross section with a diameter between 0.5 and 1.5 mm.
KIM's Figure 3 illustrates the inner channel's diameter that as being larger than another diameter that is disclosed as having a range of 0.15 to 0.5 mm (the diameter D associated with 210; see page 6 of the attached machine translation near line 228).
It would have been obvious to one of ordinary skill in the art as of the effective filing date with the two teachings above to arrive at the inner channel having a circular cross section with a diameter between 0.5 and 1.5 mm for the benefit of and nonwoven fabric be made of composite fibers with superior strength (as taught by KIM at page 9). Additionally, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the limitation as an obvious change in size or shape of the axial length (see MPEP 2144.04(IV)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
As to claim 31, KIM discloses the coextrusion head of claim 29.
	KIM further discloses the coextrusion path having an axial length x2 (L) between the nozzle outlet and the extrusion opening (Figure 3), wherein: the axial length x2 is between 1.5 and 4.0 mm (See page 6's line 230 demonstrating that D is "preferably 1.0 to 3mm"); and the axial length x2 of the coextrusion path is between 5 and 50 percent of the axial length x1 of the joining path (Figure 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
	As to claim 41, KIM discloses the coextrusion head of claim 40.
	KIM further discloses the terminal section of the inner channel having an axial length (Figure 3) nearly ten times the diameter of the terminal section of the inner channel (Figure 3)
	KIM fails to disclose 	the axial length is at least ten times the diameter of the terminal section of the inner channel. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the axial length is at least ten times the diameter of the terminal section of the inner channel as an obvious change in size or shape of the axial length (see MPEP 2144.04(IV)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
	As to claim 42, KIM discloses the coextrusion head of claim 40.
	KIM further discloses the joining path having an axial length x1 (l) between the nozzle outlet (210) and the inner channel (below 210).
KIM fails to explicitly disclose that the terminal section of the inner channel having an axial length between two and fifteen times the axial length x1 of the joining path. 
KIM's Figure 3 appears to teach that the terminal section of the inner channel having an axial length between two and fifteen times the axial length x1 of the joining path. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date with the two teachings above to arrive at the terminal section of the inner channel having an axial length between two and fifteen times the axial length x1 of the joining path for the benefit of and nonwoven fabric be made of composite fibers with superior strength (as taught by KIM at page 9). Additionally, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the limitation as an obvious change in size or shape of the axial length (see MPEP 2144.04(IV)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATOSHI US Patent No. 3725192 in view of FULLER US Patent No. 4678274.
As to claim 30, SATOSHI discloses the coextrusion head of claim 29.
SATOSHI fails to disclose the extrusion opening having a non-circular cross section, the coextrusion path having the non-circular cross section.
FULLER teaches an extrusion opening having a non-circular cross section, a coextrusion path having the non-circular cross section (14:5–14).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of FULLER with the disclosure of SATOSHI for the benefit of enabling the fabrication of a filament to meet specific applications (as taught by FULLER at 14:5–14).

.Allowable Subject Matter
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	With respect to claim 32, the primary reason for indicating this limitation allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a hierarchical stack of channel plates, each of the channel plates comprising first channels and second channels, the first channels establishing the hydraulic connection between the first inlet and each inner channel of the at least two dual-channel nozzles, the second channels establishing the hydraulic connection between the second inlet and each outer channel of the at least two dual-channel nozzles, the number of channels per channel plate being constant or increasing in downstream direction.
	This corresponds to Figure 3 of the Applicant's specification. 
SATOSHI discloses the coextrusion head of claim 24.
SATOSHI further discloses at least two of the dual-channel nozzle (Figure 12).
SATOSHI fails to disclose a hierarchical stack of channel plates, each of the channel plates comprising first channels and second channels, the first channels establishing the hydraulic connection between the first inlet and each inner channel of the at least two dual-channel nozzles, the second channels establishing the hydraulic connection between the second inlet and each outer channel of the at least two dual-channel nozzles, the number of channels per channel plate being constant or increasing in downstream direction. 
	Simply stated, the prior art fails to teach this limitation with the use of two at least two of the dual-channel nozzle.
Claims 33–36 would be allowed for the same reasons via their dependency on claim 32. (Claims 34–35 must overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743